DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/23/2020 and 8/29/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta JPO 2001-174629. An English machine translation of the foreign patent publication is provided in the patent application.
Regarding claim 1, Tsuruta discloses (see at least Fig 18, [0045-[0084]) an optical device ([0081], Fabry-Perot etalon) comprising: an optical member (61, [0082] describes that elements 61 form Fabry-Perot etalon) having a plurality of first optical layers (4) and a plurality of second optical layers (3) having a refractive index different ([0045]) from that of the first optical layer (4) in which the first optical layers and the second optical layers are laminated (Fig 2); a layer thickness changing electrode (6) that changes a thickness of the first optical layer (4) in a lamination direction of the first optical layers (4)  and the second optical layers (3), wherein the optical member is provided in a pair (Fig 18), and the pair of optical members is disposed to face each other through a gap (62); and a gap changing driver that changes a dimension of the gap ([0090], thickness of resonance part 62 is made variable by a piezo-electric element).
Regarding claim 2, Tsuruta discloses wherein the plurality of first optical layers are fluid layers (4) formed of a fluid ([0041] describes the use of an adhesive agent), a pair of electrodes ([0048], piezo-electric element 5) is disposed with the first optical layers interposed therebetween in the lamination direction (Fig 2), and the layer thickness changing electrode changes a voltage applied between the pair of electrodes ([0048], element 5 expands or contracts with respect to an optical axis direction changes the thickness of the space gap 4 with the applied voltage).
([0084], gap 62 is changed according to the transmitted wavelength), and the layer thickness changing electrode changes the thickness of the first optical layer according to the wavelength of the light transmitted through the pair of optical members (Fig 1, layer thickness is changed according to the transmitted wavelength). 
Regarding claim 7, Tsuruta discloses wherein an electronic device ([0081], Fabry-Perot etalon) comprising: the optical device ([0081], Fabry-Perot etalon) according to claim 1; and a control unit (20 gas control apparatus) that controls the optical device ([0043], controlling the temperature of the gas which fills gap 2, the temperature of base material 1 is controlled and the optical path length of material 1 is made variable).
Claim(s) 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norihashi JP 2004-133285. An English machine translation of the foreign patent publication is provided in the patent application.
Regarding claim 4, Norihashi discloses an optical device (1001) comprising: an optical member (11) having ([0177], [0181]) a plurality of first optical layers (air gaps between 21A, 21B, 21C) and a plurality of second optical layers (21A, 21B, 21C) formed of an electro-optical crystal of which a refractive index is changed by an applied voltage (it is a liquid crystal), and formed by laminating the first optical layers and the second optical layers (Fig 4); a refractive index changing unit that changes a refractive index of the second optical layer by changing a voltage applied to the second optical ([0051]), wherein the optical members are provided in a pair (11, 12), and the pair of optical members is disposed to face each other through a gap (Fig 4); and a gap changing driver that changes a dimension of the gap (12 is shown to be movable).
Regarding claim 6, Norihashi discloses wherein the gap changing driver changes the dimension of the gap according to a wavelength of light transmitted through the pair of optical members ([0033]), describes the reflectance of mirrors 11 and 12 are adjusted according to the permeated wavelength), and the refractive index changing unit changes the refractive index of the second optical layer according to the wavelength of the light transmitted through the pair of optical members ([0036], the gap between mirrors 11 and 12 is controlled according to a wavelength by actuator 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta JPO 2001-174629 in view of Dinger et al. US 2016/0379730. An English machine translation of the foreign patent publication is provided in the patent application.
Regarding claim 3, Tsuruta discloses wherein the plurality of first optical layers are fluid layers (4) formed of a fluid ([0041] describes the use of an adhesive agent) but does not teach the plurality of second optical layers have conductivity, and the layer thickness changing electrode changes a voltage applied between two second optical layers disposed at both ends with respect to the lamination direction. However, in a similar field, Dinger teaches (Fig 13) the plurality of second optical layers (1336) have conductivity, and the layer thickness changing electrode changes a voltage applied between two second optical layers disposed at both ends with respect to the lamination direction (Fig 13, [0141], electrode layers 1336 enclosing each individual active layer 1340 are electrically connected to individual outputs of a voltage source so that the electrical field strength affecting each of the active layers 1340 may be set independent of the field strength acting on other active layers). It would have (Dinger, [0019]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umeda et al US 2020/0348451, Nakamura et al. US 2020/0209436, Yasuda US 2016/0379730, and Sonoda et al. US 2018/0095192 are optical layered systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SHARRIEF I BROOME/           Examiner, Art Unit 2872